       Case 3:20-cv-04102-WHO Document 22 Filed 06/22/20 Page 1 of 3



 1   LAW OFFICES OF YONI WEINBERG, P.C.
     Yoni Weinberg, Esq. (306357)
 2   11601 Wilshire Blvd., #500
 3   Los Angeles, CA 90025
     Telephone: (818) 697-1079
 4   Facsimile: (855) 682-4983
     E-mail: yoni@yoniweinberg.com
 5
                                      UNITED STATES DISTRICT COURT
 6
                                NORTHERN DISTRICT OF CALIFORNIA
 7

 8
                                                       Case No. 20-cv-4102
 9    PSARA ENERGY, LTD.,

10                       Plaintiff,
                                                       PROCESS OF MARITIME
11                       v.                            ATTACHMENT AND GARNISHMENT

12    SPACE SHIPPING LTD., GEDEN
      HOLDINGS LTD.; ADVANTAGE
13    SPRING SHIPPING, LLC; GENEL
      DENIZCILIK NAKLIYATI A.S. A/K/A
14
      GEDEN LINES; ADVANTAGE
15    TANKERS, LLC; MEHMET EMIN
      KARAMEHMET; GULSUN NAZLI
16    KARAMEHMET-WILLIAMS; TUGRUL
      TOKGOZ; MEHMET MAT;
17    FLEETSCAPE SPRING, LLC;
      FLEETSCAPE ADVANTAGE
18
      HOLDINGS, LLC;
19
                         Defendants.
20
21   TO:    THE UNITED STATES MARSHAL
            FOR THE NORTHERN DISTRICT OF CALIFORNIA
22
     GREETINGS:
23
            WHEREAS, Plaintiff, PSARA ENERGY, LTD., filed an Original Verified Complaint in
24
     the United States District Court for the Northern District of California on June 19, 2020 with a
25
     claim against Defendants, SPACE SHIPPING LTD.; GEDEN HOLDINGS, LTD.;
26
     ADVANTAGE SPRING SHIPPING, LLC; GENEL DENIZCILIK NAKLIYATI A.S. A/K/A
27
     GEDEN LINES; ADVANTAGE TANKERS, LLC; MEHMET EMIN KARAMEHMET;
28
                                                       1
       Case 3:20-cv-04102-WHO Document 22 Filed 06/22/20 Page 2 of 3



 1
     GULSUN NAZLI KARAMEHMET-WILLIAMS; TUGRUL TOKGOZ; MEHMET MAT;
 2
     FLEETSCAPE SPRING, LLC; FLEETSCAPE ADVANTAGE HOLDINGS, LLC, in an amount
 3
     of USD 17,087,362.00, together with interest, costs and attorney fees, with a prayer for process to
 4
     attach said Defendants’ tangible and intangible personal property, in an amount up to USD
 5
     17,087,362.00, accompanied by an Affidavit pursuant to Rule B of the Supplemental Rules for
 6
     Certain Admiralty and Maritime Claims of the Federal Rules of Civil Procedure stating that, to
 7
     the best of affiant's knowledge, or on information and belief, the Defendants cannot be found
 8
     within the District, together with a Motion for Issuance of Process of Maritime Attachment and
 9
     Garnishment, and;
10
            WHEREAS, the Court reviewed the Original Verified Complaint and Affidavit and found
11
     that the conditions of Rule B appeared to exist and entered an Order so stating and authorizing the
12
     issuance of process of maritime attachment and garnishment;
13
            NOW THEREFORE, we hereby do empower, strictly charge and command you, the said
14
     Marshal, to attach all tangible or intangible property of the Defendants presently within this
15
     District, or assets expected in this District during the pendency of this action, comprised of debts,
16
     credits and effects, including, but not limited to: the M/T ADVANTAGE SPRING, a tanker
17
     vessel with IMO No. 9466582 and international call sign V7LO4, owned by Defendants, and/or
18
     any assets within the possession, custody or control of any other garnishee upon whom a copy of
19
     the Process of Maritime Attachment and Garnishment issued in this action may be served, be
20
     attached and garnished in an amount sufficient to answer Plaintiff’s claim, until further Order of
21
     the Court;
22
            We do further hereby empower, strictly charge and command you, the said Marshal, to
23
     execute this writ by:
24
                    (1) Attaching the M/T ADVANTAGE SPRING and affixing a copy of the process
25
     in a conspicuous place onboard and leaving a copy of the complaint, Order authorizing issuance
26
     of process of maritime attachment and garnishment and process with the person having
27
     possession of the vessel or its agent;
28
                                                        2
       Case 3:20-cv-04102-WHO Document 22 Filed 06/22/20 Page 3 of 3



 1
            We do further empower, strictly charge and command you, the said Marshal, to notify the
 2
     Defendants as follows:
 3
                    (1) A maritime attachment and garnishment has been filed pursuant to Rule B of
 4
     the Supplemental Rules of Certain Admiralty and Maritime Claims of the Federal Rules of Civil
 5
     Procedure against SPACE SHIPPING LTD.; GEDEN HOLDINGS, LTD.; ADVANTAGE
 6
     SPRING SHIPPING, LLC; GENEL DENIZCILIK NAKLIYATI A.S. A/K/A GEDEN LINES;
 7
     ADVANTAGE TANKERS, LLC; MEHMET EMIN KARAMEHMET; GULSUN NAZLI
 8
     KARAMEHMET-WILLIAMS; TUGRUL TOKGOZ; MEHMET MAT; FLEETSCAPE
 9
     SPRING, LLC; FLEETSCAPE ADVANTAGE HOLDINGS, LLC, Defendants in this action;
10
                    (2) Defendants are required to file with the Clerk of the United States District
11
     Court for the Northern District of California, with copy to the Plaintiff’s attorneys, George A.
12
     Gaitas, Gaitas & Chalos, P.C., 1908 N. Memorial Way, Houston, Texas, 77007, within thirty (30)
13
     days of service of this Writ, an answer to Plaintiff's Original Verified Complaint.
14

15
                                     William H. Orrick
            Witness, the Honorable __________________________, Judge of the United States
16
                                                                  22 day of ________________2020.
     District Court for the Northern District of California this ___          June
17                         22 day of June 2020.
            So Issued this __
18                                                         United States District Clerk for the
                                                           Northern District of California
19

20                                                         By:__________________________
                                                           Deputy Clerk
21                                                         Jean M. Davis

22

23

24

25

26
27

28
                                                       3
